DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2 is allowable. The restriction requirement between Inventions I through VIII, as set forth in the Office action mailed on 3/24/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/24/22 is withdrawn.  Claims 7-14 and 18-19, directed to Inventions II through VIII, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 2 is the inclusion of “forming multiple nozzles in the substrate, each nozzle defining an opening in a bottom surface of the substrate, such that each nozzle is fluidically connected to a corresponding one of the pumping chambers” and “forming a compliant structure comprising one or more recesses such that a first opening of each recess is defined on a wall of the feed channel and such that each recess is fluidically connected to a second opening defined in the bottom surface of the substrate, wherein the compliant structure is more compliant than the wall of the feed channel.”  The foregoing limitation(s), when combined with the other limitations of claim 2, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 3-19, for the same reason as discussed above for parent independent claim 2, dependent claims 3-19 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Nishikawa et al. (US 2011/0085012 A1)
The droplet ejection head includes: a plurality of droplet ejection units which include ejection ports through which droplets of liquid are ejected, pressure chambers which are connected to the ejection ports through connection channels, drive elements which apply pressure to the liquid in the pressure chambers, supply channels through which the liquid is supplied to the pressure chambers, and return channels through which the liquid is returned from the connection channels; a common supply channel through which the liquid is supplied to the supply channels; and a common return channel through which the liquid is returned from the return channels, the common return channel including a stagnant flow region having a bubble collection section where bubbles are collected, wherein pressure variation occurring in each pressure chamber when ejecting a droplet of the liquid propagates more readily in the common return channel than in the common supply channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

August 30, 2022